Citation Nr: 0844286	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-14 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
instability of the left knee, status post ACL repair.

2.	Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee, status post ACL repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1996 to 
December 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's left knee disability, post-operative ACL 
repair, is manifested by moderate lateral instability and 
osteoarthritis due to trauma established by x-ray findings.  
There is no evidence of compensable limitation of motion; 
ankylosis; subluxation or more than slight laxity; or 
impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
lateral instability of the left knee, status post ACL 
repair, have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2008).

2.	The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the left knee have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in June 2005.  The 
RO's April 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Also during the pendency of this appeal, the Court 
issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the notice required for an increased 
compensation claim.  A May 2008 VCAA notice letter satisfied 
the notice provisions of both Dingess and Vazquez-Flores.  

The Board notes that the May 2008 letter was sent subsequent 
to the initial unfavorable agency decision in June 2005.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a July 2008 supplemental statement of the 
case was provided to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
The veteran was afforded VA examinations in April 2005 and 
March 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently service-connected for instability of 
the left knee, status post ACL repair, evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).  He is also service-connected for 
osteoarthritis of the left knee due to trauma pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  The veteran 
contends that his left knee disability is currently 
characterized by instability and limitation of motion due to 
pain.  As such, he contends that he is entitled to a 
disability rating in excess of the separately assigned 10 and 
20 percent evaluations for his service-connected left knee 
disability. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R.  § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R.  § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the veteran's left knee disability is 
currently rated under Diagnostic Code 5257 for moderate 
lateral instability.  The veteran is not, however, separately 
rated under Diagnostic Codes 5260 or 5261 for limitation of 
motion of the knee.  Under such circumstances, the Board will 
therefore consider (1) whether the veteran is entitled to a 
rating in excess of 20 percent for any instability of the 
left knee, and (2) whether the veteran is entitled to a 
compensable rating for any limitation of motion of the left 
knee for the appropriate period.  With regards to the second 
issue, the Board will consider whether the veteran is 
entitled to a higher rating under the currently-assigned 
Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261.  
The veteran's left knee disability, as manifested by 
degenerative changes, may be assigned separate ratings under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The veteran's claim for increase for his right knee 
disability in this case was received on March 17, 2005.  As 
such, the rating period for consideration on appeal stems 
from March 17, 2004.  38 C.F.R. § 3.400 (o)(2) (2008).

I. 	Increased Evaluation Based on Instability of the Left 
Knee

As noted above, the veteran's left knee disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).  Diagnostic Code 5257 
provides for a 20 percent evaluation is where there is 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is assigned where there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).

After reviewing the evidence of record, the Board finds an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted for the left knee, as the veteran's 
complaints of severe instability of the left knee are not 
supported by the objective clinical findings.  The veteran 
demonstrated a normal Drawer and Lachman's test at his April 
2005 VA examination.  An March 2008 VA examination report 
indicates normal Lachman's and McMurray's tests.  Finally, 
the Board observes that there is no evidence of record to 
indicate the veteran requires the use of assistive devices.  
In this regard, the Board observes the March 2008 VA 
examination report explicitly notes the veteran does not 
require such aids, and an August 2007 VA treatment record 
indicates the veteran denied requiring the use of a cane.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements in support of his claim.  See Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  Since 
the clinical evidence shows no more than moderate instability 
of the right knee, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
under Diagnostic Code 5257 due to recurrent subluxation or 
lateral instability.  

II 	Increased Evaluation Based on Limitation of Motion

The veteran's left knee disability is currently separately 
rated for osteoarthritis due to trauma pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, evaluated under Diagnostic Code 5003 
for degenerative arthritis, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint involved.  The normal range of knee motion is 140 
degrees of flexion and zero degrees of extension.  38 C.F.R. 
§ 4.71, Plate II (2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

As noted above, the veteran is separately evaluated under 
Diagnostic Code 5010 because there is X-ray evidence of 
arthritis due to trauma and objective evidence of painful 
motion.  However, as was previously discussed, in considering 
the veteran's limitation of motion of his left knee 
disability, the Board must consider whether he is entitled to 
a higher disability rating under Diagnostic Code 5010 or 
Diagnostic Codes 5260 and/or 5261.  As noted above, the Board 
will also consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support a 
separate evaluation in excess of 10 percent based on 
limitation of motion.  In this regard, the April 2005 VA 
examination report indicates that the veteran's left knee had 
flexion limited by pain to 70 degrees, with no additional 
limitation due to fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  In addition, the March 
2008 VA examination report indicates flexion limited by pain 
to 60 degrees and full extension to 0 degrees without pain.

The Board notes that neither of the veteran's examinations 
nor any other evidence of record reveals flexion limited to 
45 degrees or extension limited to 5 degrees.  Thus, the 
Board finds that the veteran is not entitled to a separate 
compensable rating under the schedular criteria of Diagnostic 
Codes 5260 or 5261.  In light of the evidence above, the 
Board finds that the veteran is not entitled to an evaluation 
in excess of 10 percent for limitation of motion of the left 
knee.

III. Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected left knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.  The Board also notes that the 
veteran's post-surgical scars are not deep, unstable, painful 
on examination, nor do they cover a total area of 144 square 
inches (929 sq. centimeters).  As such, the veteran is not 
entitled to a separate evaluation based on his post surgical 
scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 
(2008).

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected left knee disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
observes that the veteran is employed by a private charter 
company.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

The Board acknowledges the veteran's and his family's 
statements that his left knee disability is worse than the 
assigned 20 percent rating for lateral instability and 10 
percent for osteoarthritis.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected right knee disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).  As a preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 20 percent for lateral instability of the right knee, and 
10 percent for osteoarthritis with noncompensable limitation 
of motion, the benefit-of-the-doubt rule does not apply, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An evaluation in excess of 20 percent for lateral instability 
of the left knee, status post ACL repair, is denied.

An evaluation in excess of 10 percent for osteoarthritis of 
the left knee, status post ACL repair, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


